Order, Supreme Court, New York County (Stanley Sklar, J.), entered January 31, 1997, which denied defendants and third-party plaintiffs’ motion for summary judgment, unanimously affirmed, without costs.
The IAS Court properly found that defendants’ own deposition testimony raises material issues of fact with respect to their involvement in plaintiff’s post-surgical care and responsibility for the neurological damage to plaintiff’s legs. Summary judgment was also properly denied with respect to the counterclaim against plaintiff and the third-party complaint against her father for payment of the surgical bill since questions of fact exist with respect to the quality of medical services rendered to plaintiff. Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.